Citation Nr: 0500445	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-27 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lung disease.

4.  Entitlement to service connection for heart disease, 
status post valve replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1957 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002, which denied service connection for hearing 
loss, tinnitus, lung disease, heart disease, and heart valve 
replacement. 

For reasons expressed below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his service 
connection claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  Specifically, service medical 
records show that on the separation examination in June 1961, 
the veteran was noted to have "Class 'B' hearing loss."  
Although the audiogram at that time did not show hearing loss 
at the frequencies from 500 to 4,000 hertz, a loss at 8,000 
hertz in the left ear was shown.  See 38 C.F.R. § 3.385.  
Consequently, the veteran must be afforded an examination to 
determine whether his current hearing loss had its onset in 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In addition, a chest X-ray conducted in June 1961 disclosed 
prominent hilar and vascular markings.  Accordingly, an 
examination should be conducted to determine whether a 
current lung or heart condition was of service onset.  In 
order to assist in this determination, the veteran must be 
asked to provide information regarding the treatment he 
received for these conditions prior to 1999.



Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Ask the veteran to identify all 
treatment providers who treated or 
evaluated a heart (including 
hypertension) or lung condition prior to 
August 1999.  Obtain any records 
sufficiently identified by the veteran.  

2.  With respect to all issues on appeal, 
request the veteran to send VA copies of 
any evidence relevant to his claims that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.  Thereafter, schedule the veteran for 
a VA pulmonary examination to determine 
if the veteran has a lung condition of 
service onset.  The claims file must be 
examined in connection with the 
examination.  The examiner should provide 
a diagnosis for all lung disorders 
currently present, and provide an opinion 
as to whether any such disorders are 
etiologically related to service, in 
particular, the chest X-ray findings 
noted in June 1961 (prominent hilar 
markings).  The complete rationale for 
all conclusions reached should be 
provided.

4.  After the completion of numbers 1 and 
2 above, schedule the veteran for a VA 
cardiology examination to determine if 
the veteran has a heart condition of 
service onset.  The claims file must be 
examined in connection with the 
examination.  The examiner should provide 
a diagnosis for all heart disorders 
currently present, and provide an opinion 
as to whether any such disorders are 
etiologically related to service, in 
particular, the chest X-ray findings 
noted in June 1961 (prominent vascular 
markings).  The complete rationale for 
all conclusions reached should be 
provided.

5.  Schedule the veteran for VA 
examinations to determine if he has 
hearing loss and/or tinnitus of service 
onset.  The claims file must be examined 
in connection with the examination.  The 
examiner should comment on the 
significance of the separation 
examination findings of Class B hearing 
loss in the subsequent development of 
hearing loss.  In addition, the 
significance, if any, of the veteran's 
post-service occupation for a printer, 
including as a roller pressman, should be 
discussed, with attention to the 
audiograms dated from 1975 to 1999.  The 
examiner should provide an opinion as to 
whether hearing loss and/or tinnitus was 
of service onset, or due to inservice 
events.  The complete rationale for all 
conclusions reached should be provided.

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims on appeal.  If the claims are 
denied, the veteran should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	            

      _________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




